FILED
                              NOT FOR PUBLICATION                           JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SAUL HERMAN VELASCO-                             No. 10-72355
ORELLANA,
                                                 Agency No. A075-785-810
                Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

          Saul Herman Velasco-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003). We deny in

part and dismiss in part the petition for review.

      Velasco-Orellana presented evidence that guerrillas randomly attempted to

forcibly recruit him to fill their ranks and later threatened him because he had run

away. Substantial evidence supports the BIA’s finding that Velasco-Orellana

failed to establish past harm or a fear of future harm on account of a protected

ground. See INS v. Elias Zacarias, 502 U.S. 478, 482-83 (1992). We lack

jurisdiction to consider Velasco-Orellana’s social group claim, because he did not

exhaust this contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (court lacks jurisdiction to consider issue that have not been

administratively exhausted). Further, in light of our nexus determination, we do

not address Velasco-Orellana’s contention regarding the severity of his past harm.

Thus, Velasco-Orellana’s asylum claim fails.

      Because Velasco-Orellana has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                     10-72355
      Substantial evidence also supports the denial of CAT relief because Velasco-

Orellana failed to establish that it is more likely than not he will be tortured by or

with the consent or acquiescence of a government official if he returns to El

Salvador. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      Finally, we lack jurisdiction to review the agency’s discretionary denial of

voluntary departure. See 8 U.S.C. § 1229c(f); Gil v. Holder, 651 F.3d 1000, 1006

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                    10-72355